 

EXHIBIT 10.26

FIFTH AMENDMENT TO CREDIT AGREEMENT

          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of September 1, 2002, by and between Shoe Pavilion Corporation, a
Washington corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

RECITALS

          WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of February 27, 2001, as amended from time to time (“Credit Agreement”).

          WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

          1.           Section 1.1 (a) is hereby amended by deleting “October 1,
2003” as the last day on which Bank will make advances under the Line of Credit,
and by substituting for said date “August 1, 2004,” with such change to be
effective upon the execution and delivery to Bank of a promissory note
substantially in the form of Exhibit A attached hereto (which promissory note
shall replace and be deemed the Line of Credit Note defined in and made pursuant
to the Credit Agreement) and all other contracts, instruments and documents
required by Bank to evidence such change.

          2.           Section 1.1 (c) is hereby amended (a) by deleting
“October 1, 2003” as the last day on which Bank will issue Letters of Credit
under the subfeature therefor under the Line of Credit, and by substituting for
said date “August 1, 2004”, and (b) by deleting “December 1, 2004” as the last
day any such Letter of Credit may expire, and by substituting for said date
“February 1, 2005.”.

          3.          Section 4.8 (b) and (c) are hereby deleted in their
entirety, and the following substituted therefor:

 

           “(b)     Net profit after taxes not less than $1.00 on an annual
basis, determined as of each fiscal year end, and net profit not less than $1.00
on a semi-annual basis, determined as of the end of the second fiscal quarter
ending June.

 

 

 

             (c)     Total Funded Debt to EBITDA not greater than 3.5 to 1.0,
determined on a quarterly basis, with “Funded Debt” defined as the sum of all
obligations for borrowed money (including subordinated debt, all obligations
under the Line of Credit and issued but undrawn letters of credit), and with
“EBITDA” defined as net profit before tax plus interest expense (net of
capitalized interest expense), depreciation expense and amortization expense,
measured on a trailing 4 quarter basis.”

-1-



--------------------------------------------------------------------------------

          4.          Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment.  This Amendment and the Credit
Agreement shall be read together, as one document.

          5.          Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the day and year first written above.

SHOE PAVILION CORPORATION

 

WELLS FARGO BANK,
   NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/  JOHN D. HELLMANN

 

By:

/s/  ALITA MARSHALL

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

Alita Marshall
Vice President

 

 -2-